Exhibit 5.1 March 13, 2013 DiamondRock Hospitality Company 3 Bethesda Metro Center, Suite 1500 Bethesda, Maryland 20814 Re:Securities Being Registered under Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to you in connection with your filing of a Registration Statement on Form S-3 (as amended or supplemented, the “Registration Statement”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), relating to the registration of up to 7,211,538 shares of common stock, par value $0.01 per share (the “Shares”), of DiamondRock Hospitality Company, a Maryland corporation (the “Company”), that may be sold from time to time by the selling securityholders identified under the caption “Selling Securityholders” in the Registration Statement. We have reviewed such documents and made such examination of law as we have deemed appropriate to give the opinion set forth below.We have relied, without independent verification, on certificates of public officials and, as to matters of fact material to the opinion set forth below, on certificates of officers of the Company. The opinion set forth below is limited to the Maryland General Corporation Law (which includes reported judicial decisions interpreting the Maryland General Corporation Law). Based on the foregoing, we are of the opinion that the Shares have been duly authorized and validly issued, and are fully paid and non-assessable. We hereby consent to the inclusion of this opinion as Exhibit 5.1 to the Registration Statement and to the references to our firm under the caption “Legal Matters” in the Registration Statement. In giving our consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations thereunder. Very truly yours, /s/ Goodwin Procter LLP GOODWIN PROCTERLLP
